 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number 6:19-po-00244-JDP
12                       Plaintiff,
13              v.                                     MOTION TO DISMISS COUNT 2; AND
                                                       ORDER THEREON
14

15    STEVEN HEMMANN,
16                       Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of Count 2

20   without prejudice and in the interest of justice. The Government does not believe it has sufficient

21   evidence at this time to prove Count 2 (Destroy, injure, deface, or damage property or real

22   property in violation of Tile 36, C.F.R. 2.31(a)(3)) beyond a reasonable doubt.

23          .

24

25          Dated: March 5, 2020                           /S/ Susan St. Vincent_________
                                                           Susan St. Vincent
26                                                         Legal Officer
27                                                         Yosemite National Park

28
                                                       1
 1                                         ORDER
 2            Upon application of the United States, and good cause having been shown therefore, it is

 3   hereby ordered that count 2 (Destroy, injure, deface, or damage property or real property in
     violation of Tile 36, C.F.R. 2.31(a)(3)) in the above referenced matter, United States v. Hemmann
 4
     6:19-po-00244-JDP, be dismissed, without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      March 5, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
